The record in this cause fails to show that the case-made was filed in the trial court. For this reason the appeal must be dismissed. Plaintiffs in error fall to assign as error the overruling of their motion for new trial in the court below, and, it being necessary to review the evidence in order to consider the appeal, this of itself would justify a dismissal. However, the first reason given herein necessitates a dismissal of the appeal.
We recommend that the appeal be dismissed.
By the Court: It is so ordered.